Citation Nr: 0208760	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  99-06 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia





THE ISSUE

Entitlement to service connection for prostate cancer.






ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran had periods of active service from August 1950 to 
August 1953 and from April 1955 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that denied the claimed benefit.  The Board 
remanded this case in November 2000 for additional 
development.


REMAND

The veteran claims entitlement to service connection for 
prostate cancer through his claimed exposure to radiation 
and/or herbicides in service.  He contends that, while 
assigned to '"A" Battery, 36th Anti-Aircraft Gun Battalion, 
Washington, D.C.," he was sent to the Nevada Test Site (NTS) 
in May 1953 to participate in Operation UPSHOT-KNOTHOLE.  He 
specifically asserts that he was sent in place of another 
unit member, and that his twin brother, who also participated 
in these exercises, could confirm his presence.  The Defense 
Threat Reduction Agency (DTRA) confirms that members of the 
veteran's unit were indeed sent to NTS, but concluded that 
the veteran was not present at NTS by referencing documents 
which are not associated with the claims folder.

The Board is of the opinion that the veteran should be 
notified of his right to submit evidence to corroborate his 
assertions that he, in fact, was sent to NTS in May 1953.  In 
this respect, he should be informed that he could submit 
evidence such as military orders, the name of the individual 
he replaced to participate in Operation UPSHOT-KNOTHOLE 
and/or a statement from his twin brother which tends to show 
that he participated in Operation UPSHOT-KNOTHOLE.  
Thereafter, the RO should forward to the DTRA any evidence 
submitted by the veteran as a result of this remand and 
request DTRA to accomplish the following tasks:

1) review all statements and evidence 
submitted by the veteran regarding his alleged 
presence at NTS in May 1953;
2) re-determine whether military records 
establish the veteran's presence or absence at 
NTS in May 1953;
3) identify and provide copies of all records 
used in determining whether the veteran was 
present or absent at NTS in May 1953.

Following completion of the above, the RO should make a 
determination as to whether the veteran participated in 
Operation UPSHOT-KNOTHOLE with consideration given to the 
evidentiary standards set forth in 38 C.F.R. § 3.311(a)(4) 
and 38 U.S.C.A. § 5107(b).  In the event the RO finds that 
the veteran was present at NTS, the RO should further develop 
the record pursuant to the procedural framework set forth in 
38 C.F.R. § 3.311(a).

Finally, the Board notes that the Veterans Claims Assistance 
Act (VCAA) of 2000 was enacted into law during the pendency 
of this appeal.  In pertinent part, this law redefines VA's 
notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  The RO has 
determined that the veteran was not exposed to herbicides in 
service as his military records fail to establish he served 
in the Republic of Vietnam during the Vietnam Era.  The 
veteran should be advised of his right to submit evidence and 
argument as to the approximate places and dates of his 
claimed exposure to herbicides in service.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran to inform 
him of his right to submit supporting 
documentation of his presence at the Nevada Test 
Site (NTS) in May 1953.  He should be further 
informed that such evidence may include, but need 
not be limited to, evidence such as military 
orders, the name of the individual he replaced to 
participate in Operation UPSHOT-KNOTHOLE and/or a 
statement from his twin brother which tends to 
show that he participated in Operation UPSHOT-
KNOTHOLE.  Additionally, the veteran should be 
advised of his right to submit evidence and 
argument as to the approximate places and dates of 
his claimed exposure to herbicides in service.

2.  Following the receipt of any additional 
information, the RO should send to DTRA a copy of 
the veteran's evidence tending to show his 
presence at NTS in May 1953 and request DTRA to 
accomplish the following tasks:

1) review all statements and evidence 
submitted by the veteran regarding his 
alleged presence at NTS in May 1953;
2) re-determine whether military records 
establish the veteran's presence or 
absence at NTS in May 1953;
3) identify and provide copies of all 
records used in determining whether the 
veteran was present or absent at NTS in 
May 1953.

3.  Following completion of the above, the RO 
should first ensure that the claims folder 
contains all documents referenced by DTRA.  
Thereafter, the RO should make a determination as 
to whether the veteran participated in Operation 
UPSHOT-KNOTHOLE with consideration given to the 
evidentiary standards set forth in 38 C.F.R. 
§ 3.311(a)(4) and 38 U.S.C.A. § 5107(b).  In the 
event the RO finds that the veteran was present at 
NTS, the RO should further develop the record 
pursuant to the procedural framework set forth in 
38 C.F.R. § 3.311(a).

4.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA is completed.  In particular, 
the RO should ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)) and its implementing regulations are 
fully complied with and satisfied.

5.  Thereafter, the RO should readjudicate the 
claim on appeal with consideration of the 
additional evidence associated with the veteran's 
claims folder.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional evidence and ensure due process of law.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


